El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Ante la Corte ele Distrito de G-uayama demandó Olegario Fuentes a Rafael Meléndez, alegando haber dado en arrenda-miento, en 1911, a Angel Meléndez, por término de dos años, diez y media cuerdas de terreno, que son parte de una finca *484de mayor extensión, propia del demandandante y radicada en el término de Aibonito; y qne vencido el arrendamiento, Angel Meléndez, qne se bailaba enfermo, abandonó la finca, y entonces Rafael Meléndez se incantó de la misma, sin el consentimiento del demandante, y se encuentra en ella, negándose a desocuparla. Alegó también que el demandado ha percibido y hecho suyos los frutos, por valor de 700 dollars; y pidió en consecuencia con esas alegaciones.
En su contestación el demandado alegó que es cierto que el demandante era dueño de un predio de terreno en Aibonito; y que en 1912 segregó de ese predio las diez y media cuerdas que describe en la demanda, y se las vendió a Angel Meléndez, quien las poseyó como dueño hasta que enfermó y se incapa-citó entrando en el manicomio de San Juan, y el demandado, como hermano de Angel Meléndez se hizo cargo de la finca hasta que su hermano recobre la salud; negó la detentación de la finca; negó el título en el demandante; y alegó como defensa especial que éste había radicado, con anterioridad a este pleito, una demanda en la Corte Municipal de Cayey, contra Angel Meléndez, alegando haber vendido al deman-dado una finca de diez y media cuerdas en el barrio de Llorens, término de Aibonito, por contrato verbal, y por precio de $315, de los que el comprador pagó $80; y no había satisfecho el balance al vencimiento del plazo fijado, que era el de un año, ni al de la prórroga; y que el demandante se hallaba dispuesto a otorgar la escritura correspondiente, previo el pago del total del precio; y asimismo que el deman-dado se hallaba poseyendo la finca; que en la tramitación de dicho pleito, Rafael Meléndez fué nombrado defensor de su hermano Angel, y en contestación presentó la alegación de prescripción de la acción; y entonces Olegario Fuentes de-sistió de su demanda.
El caso fué a juicio; y en éste el demandante presentó como prueba el título escriturario de su finca de setenta cuerdas en el barrio del Llano, en Aibonito, inscrito en el *485registro de la propiedad; varios recibos de contribuciones; una certificación expedida por el Secretario ele la Corte Municipal de Cayey, de sentencia en un expediente civil con respecto a incapacidad de Ang’el Meléndez, en fecha 28 de junio de 1913, y en la que se declaró probado que el incapa-citado no tenía bienes.
Las partes convinieron en la identidad ele las fincas, como aparecen de las alegaciones.
En prueba testifical, declararon, por el demandante:
Olegario Fuentes, que en esencia dijo ser suya la finca, y haberla dado en arrendamiento por dos años a Angel Melén dez, y haberse tratado de que si a los dos años estaba Fuentes dispuesto a venderle a Meléndez, éste le compraría. Dijo también que cobró ochenta dollars importe del canon de arrendamiento de los dos años por adelantado: que en oca-sión anterior había acudido a los tribunales para pedir su finca, entendiéndose en esa gestión su hijo: que Angel Me-léndez se enfermó, y que en la finca se entró el demandado, quien la está cultivando y recogiendo sus frutos; que no ha vendido la finca, ni ha tenido intención de venderla, a Angel Meléndez, ni se lo ha dicho así a nadie.
Asunción Fuentes declaró en igual sentido; esto es, sos-teniendo que su padre, Olegario Fuentes, había arrendado las diez y media cuerdas a Angel Meléndez; negando la venta; y afirmando que Rafael Meléndez se halla en la finca, y la cultiva. Dijo que él y su padre han querido tomar posesión de la finca, pero no se lo ha permitido el demandado; que se han puesto demandas con ese fin, que el declarante no las leyó, dejando la forma a elección del abogado; que su padre nunca ha recibido otra cantidad que los ochenta pesos del arrendamiento; que a entenderse con los abogados para aquellas demandas fué sólo el testigo.
Afirmó también el arrendamiento y negó la venta el testigo Francisco Marrero; y lo mismo José Ferrán.
El demandado presentó como testigo a Nicolás Santini y *486Rafael Meléndez. Ellos su-stancialmente declararon que Habían estado presentes cuando Olegario Fuentes vendió a Angel Meléndez la finca de 10 cuerdas o 10y2 cuerdas en 108 dollars de los que recibió 80 y quedó el resto para escriturar v mensura y que se Hizo un recibo; y que la finca la tiene hoy Rafael Meléndez y la cultiva para ayudar a la familia y su hermano. Las declaraciones son muy largas, y un tanto confusas en cuanto al detalle.
Se trajo como prueba por el demandado una copia certi-ficada de una demanda a nombre de Olegario Fuentes contra Angel Meléndez, ante la Corte Municipal de Cayey, y en la que se alegó que Olegario Fuentes había vendido a Angel Meléndez una finca de diez y media cuerdas, en el barrio del Llano, término de Aibonito, en precio' de $315, del que había recibido a cuenta $80, y debía el resto, y que el demandante estaba dispuesto a otorgar la escritura. La demanda no está jurada, y es de fecha 22 de septiembre de 1925. En la certi-ficación se incluyen las copias de emplazamiento, diligencias de embargo, y una contestación, a nombre del demandado, alegando la prescripción; y de una moción de desistimiento del demandante, y la resolución de conformidad.
La corte de distrito dictó sentencia declarando con lugar la demanda, sin especial condena de costas. A esta sentencia se refiere la apelación ante, nosotros.
 A nuestro juicio lo que la evidencia demuestra es que Rafael Meléndez carece en absoluto de título alguno a 3a propiedad, y quizá hasta a la posesión, de la finca reclamada. El no lo ha presentado; y es más, ni siquiera lo ha alegado.
La circunstancias de que se haya intentado y seguido hasta un cierto punto, un pleito por Olegario Fuentes contra Angel Meléndez, para que éste pagara al primero el precio de la finca que alegaba haberle vendido y de la cual deseaba otorgarle el título por escritura, no puede ser decisiva en este caso; esto, aparte de que nada se resolvió en aquel pleito, *487porque Fuentes desistió. Y ahora, habiendo el demandante probado prima facie su título, la presunción es la de conti-nuidad en ese estado, a menos que el demandado destruya tal presunción; y no lo ha hecho. La corte de distrito indu-dablemente creyó que la mera presentación de u¡na demanda de la que luego se desistió sin que se dictara resolución sobre los méritos, no era suficiente ; y al proceder así la corte inferior no cometió error alguno.

Debe confirmarse la sentencia apelada.

Los Jueces, Presidente Señor del Toro, y Asociado Señor Hutchison, disintieron.*